Title: From John Adams to the President of the Congress, No. 5, 17 February 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     Duplicate
     
      Sir
      Paris February 17th. 1780
     
     It is necessary that I should inform Congress, in what manner I have been able to procure Money to defray my Expenses, in my long Journey through the greatest Parts of Spain and France, to this City.
     On my Arrival at Ferrol, I was offered the Loan of Money by the French Consul Mr. De Tournelle, but at the same Time told me there was a Gentleman at Corunna Mr. Michael Lagoanere, who had heretofore acted as American Agent at that place, and who would be very happy to supply me. On my Arrival at Corunna, Mr. Lagoanere did me the Honour of a Visit, and offered me every Assistance in Cash and otherwise, telling me at the same Time, that he had some Money in his Hands, which he supposed belonged to the United States, being Part of the Proceeds of some Prizes heretofore made by Captain Cunningham—that this Money however had been attached in his Hands by some Spanish Merchant, who had commenced a Lawsuit against Captain Cunningham. I accordingly received three thousand Dollars for myself and Mr. Dana, and a Letter of Credit on the House of Cabarus at Bayonne, for as much more as I should have Occasion for. On our Arrival at Bayonne, Mr. Dana and I recieved of that House Fifty Louis D’Ors, and a Bill of Exchange on another House of the same Name and Family at Bordeaux for the like Sum, our Expences having exceeded all our Computations at Corunna, as our Journey was necessarily much longer than we expected on Account of the uncommon bad Weather and bad Roads. This Bill was paid upon Sight. So that in the whole, we have recieved the Amount of seventeen thousand four hundred Livres, all on Account of Mr. Lagoanere of Corunna. Of this Sum Mr. Dana has recieved the Amount of four thousand nine hundred and seventy one Livres and fifteen Sols, and I have recieved twelve thousand and four hundred and twenty eight Livres and five Sols for which Sums we desire to be respectively charged in the Treasury Books of Congress.
     As this Money is expended, if Mr. Lagoanere should draw upon us for it, all the Authority we have to draw upon his Excellency, the Minister here, will not enable us to pay it, and if Mr. Lagoanere should be so happy as to avoid the Attachment, and leave us to account with Congress for this Money, the small Sum we are impowered to recieve from his Excellency will go a very little Way in discharging our Expences.
     We must therefore pray that Congress would forward us Authority to draw upon his Excellency for the Amount of our Salaries annually, which, without all doubt, will be paid.
     
      I have the Honour to be, with the highest Respect and Esteem, Sir, your most obedient and most humble Servant.
     
    